DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary of Amendments
Claims 1, 6, 11 and 16 are amended.
Claims 2, 3, 5, 7-10, 12, 13, 15 and 17-20 have been previously presented.
Claims 4 and 14 have been cancelled.
Claims 21 and 22 have been added.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: In regards to claims 1, 11 and 21, though Srinivasan et al.(US 2018/0308289) teaches a system for spatially positioned object in a three dimensional virtual environment (0020 lines 1-18), in which the system comprises file parameters related to the presentation of the virtual environment (0004 lines 9-14 and 0020 lines 6-18), Srinivasan fails to teach generate the three-dimensional virtual environment that includes a plurality of dimensions that maps out visual representation of the three-dimensional virtual environment as displayed to the user, wherein the three-dimensional virtual environment includes a plurality of spatial coordinates with each spatial coordinate identifying a spatial location in the three-dimensional virtual environment, map the three-dimensional object that is generated from the corresponding digital file based on the digital file parameters associated with the digital file to a corresponding set of spatial coordinates included in the three-dimensional virtual environment, spatially position the three-dimensional object at a .

Response to Arguments
Applicant’s arguments, see remarks, filed 01/08/21, with respect to claims 1-3, 5-13 and 15-22 have been fully considered and are persuasive. Therefore, the 35 U.S.C. 103 rejection of 1, 2, 11 and 12 has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Said Broome whose telephone number is (571)272-2931.  The examiner can normally be reached on Monday - Friday 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on 571-272-7495. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 




/Said Broome/Primary Examiner, Art Unit 2699